Title: From Thomas Jefferson to Nathanael Greene, 1 April 1781
From: Jefferson, Thomas
To: Greene, Nathanael



Dear Sir
Richmond Apr. 1 1781.

Obliged in my public character to be the pipe of communication to the sentiments of others, I must beg leave once to address you as a private man on a subject which has given me uneasiness. My letter by Colo. Morris inclosed some resolutions of assembly requiring that all horses impressed and valued to more than £5000 should be returned to their owners. This was in fact requiring them all to be returned. Should this be complied with fully I apprehend that it must have the most fatal effect on your operations which depend so much on your superiority in cavalry. I dare say you will think (if it be true that some of our most valuable studd horses were impressed and estimated as has been said to what they were worth as covering horses) that reasonable œconomy requires that they should be restored, and that the taking them was ripping up the hen which laid the golden eggs. But as to the great group of those impressed, notwithstanding they may have been valued high, yet they will be cheaply bought if they enable you to strike your enemy and prevent being stricken by him. To return them, have them revalued as the resolutions propose, and pay the damages to the owners, would subject the public to a great and certain burthen for nothing. Reports which were circulated that those emploied in impressing had been so indiscreet as to seize the fine covering horses, to castrate some of them (which rendered it impossible to use them for the sudden emergence which alone justified impresses) were probably what in some measure induced the assembly to take up the business. But to this I believe an error was added. They entertained an idea that the furnishing horses to our two regiments of cavalry was the separate expence of the state. A very strange error, which I should not have credited had not the Speaker Lee assured me of the fact: the assembly was then up, so that it was too late for me to set them right when I received that information. My  purpose in writing thus confidentially is to suggest to you the expediency of your rectifying any abuses which you may find to have been committed by unreasonable and imprudent impresses, and as to the rest, if you think it inconsistent with the public good, as I expect it is, to comply with the resolution, that you should take the trouble of remonstrating on the subject, which will give me an opportunity of laying the matter again before the assembly who are [to] meet the first of the next month and who I cannot but believe will be glad to have an opportunity of correcting what they did when the error they were under shall be made known to them.
I throw myself on your discretion and shew my confidence in it when I thus venture to write in a private character what seems to contradict my public duty. I wished you to be made acquainted with facts which cannot be always and fully collected from public votes alone. I am &c.
